      Case: 1:19-cr-00559-SL Doc #: 86-1 Filed: 05/27/20 1 of 4. PageID #: 800




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                      )     CASE NO. 1:19-CR-559
                                                )
                  Plaintiff,                    )     JUDGE SARA LIOI
                                                )
        v.                                      )
                                                )     [PROPOSED] AMENDED
 DEEPAK RAHEJA,                                 )
                                                      PROTECTIVE ORDER
 GREGORY HAYSLETTE,                             )
 FRANK MAZZUCCO,                                )
 BHUPINDER SAWHNY,                              )
                                                )
                  Defendants.
                                                )


       WHEREAS, the United States has moved the Court for, and Defendants have not

objected to, entry of a protective order applicable to Protected Information (defined

herein) that is produced in this case;

       WHEREAS, pursuant to Rule 16(d)(1) of the Federal Rules of Criminal

Procedure, the Court finds that good cause exists for the entry of a protective order in

this case; and

       WHEREAS, the United States has proposed, and Defendants have not objected

to, a procedure that allows reasonable use of Protected Information to allow Defendants

to prepare for trial in this case.

       IT IS HEREBY ORDERED:

       1.        As used in this Order,

                 (a) “Defense Team” shall mean: the defendants and their counsel of record

in this case; employees of defense counsel of record and their associated law firms, if
     Case: 1:19-cr-00559-SL Doc #: 86-1 Filed: 05/27/20 2 of 4. PageID #: 801




any; and other individuals engaged or employed by defense counsel of record in

connection with this case.

              (b) “Discovery Material” shall mean: all documents and electronically

stored information disclosed by the Government to the Defense Team as Jencks

material, Criminal Rule 16, or otherwise during discovery in this case. Discovery

Material shall also include materials sought by means of Subpoena, discovery request or

other lawful process.

              (c) “Protected Information” shall mean: all Protected Health Information,

as defined in the Health Insurance Portability and Accountability Act (HIPAA), plus all

personal identifying information of individuals referenced or identified in any of the

materials provided by the Government to Defendants, including but not limited to any

health information connected to an individual’s name; addresses; social security

numbers or other identifying numbers, including HIC numbers.

              (d) “Subpoena” shall mean: a subpoena obtained and issued pursuant to

Rule 17(c) of the Federal Rules of Criminal Procedure.

       2.     Discovery Material shall be used solely for the purpose of conducting

pretrial, trial, and appellate proceedings in this action, with the exception of materials

that belong to and/or were in the possession of Defendants and obtained by the United

States pursuant to search warrant or other means. These materials include and are not

limited to patient records, which are already subject to privacy restrictions under

HIPAA. The parties recognize that Defendants may be required to use these and other

materials seized by the Government, for purposes other than pretrial, trial and appellate

proceedings. The parties will work together to ensure that the use of any Discovery




                                             2
      Case: 1:19-cr-00559-SL Doc #: 86-1 Filed: 05/27/20 3 of 4. PageID #: 802




Material at trial or any hearing will not result in the public disclosure of Protected

Information or other information deemed to be inappropriate for public release.

       3.     Should the United States or Defense Team determine it necessary to share

any Protected Information with potential witnesses or other parties, it is the

responsibility of the disclosing party to provide a copy of this Order to the person

receiving the Protected Information and ensure that they are aware that they are subject

to the restrictions set forth in this Order.

       4.     Nothing in this Order shall operate or be construed to operate as

restricting any defendant’s right to meaningful communication with defense counsel or

to abrogate the Government’s duty to provide exculpatory evidence to any defendant.

       5.     Nothing in this Order shall prevent the United States or Defense Team

from using Discovery Material, or from referring to or reciting any information

contained in such Discovery Material, in connection with any pleadings or motions filed

in this action, provided that such material is properly redacted or, if such redactions

cannot be readily accomplished, filed under seal.

       6.     The inadvertent or unintentional disclosure of Discovery Material shall not

be deemed a waiver of the confidentiality of such material or other information relating

to the same or related subject matter. Upon discovery of inadvertent error with regard to

the disclosure, all parties shall to the extent reasonably possible, cooperate to restore the

confidentiality of the material that was inadvertently or unintentionally disclosed.

       7.     Upon final termination of this litigation, Discovery Materials obtained by

way of Subpoena from a health care institution containing Protected Information shall

be returned to the health care institution (and copies thereof), and/or, in the alternative,

a written statement to the health care institution that all such Discovery Materials

                                               3
      Case: 1:19-cr-00559-SL Doc #: 86-1 Filed: 05/27/20 4 of 4. PageID #: 803




obtained by way of a Subpoena containing Protected Information (and copies thereof)

have been destroyed will be provided.

        8.       Nothing in this Order shall prevent disclosure beyond the terms of this

Order if all parties consent in writing to such disclosure, or if such disclosure is ordered

by the Court.

        9.       Violations of this Order may be punishable by contempt of court, or by

whatever other sanction the Court shall deem just.

        IT IS SO ORDERED this ______ day of ___________, 2020.




                                                   SARA LIOI
                                                   UNITED STATES DISTRICT JUDGE




                                               4
017008\000001\4688913.1
